 



EXHIBIT 10.4
FIFTH AMENDED AND RESTATED
SUBSIDIARY GUARANTY
GUARANTY, dated as of May 18, 1999, as amended and restated as of November 17,
2000, as further amended and restated as of May 10, 2002, as further amended and
restated as of January 17, 2003, as further amended and restated as of July 30,
2004 and as further amended and restated as of May 31, 2006 (as so amended and
restated and as the same may be further amended, restated, modified and/or
supplemented from time to time, this “Guaranty”), made by the undersigned
(together with any other entity which becomes a party hereto pursuant to
Section 24, each, a “Guarantor” and, collectively, the “Guarantors”). Except as
otherwise defined herein, terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined.
W I T N E S S E T H :
WHEREAS, Reynolds American Inc. (the “Borrower”), the various lending
institutions from time to time party thereto (the “Lenders”), and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), have entered
into a Credit Agreement, dated as of May 7, 1999, as amended and restated as of
November 17, 2000, as further amended and restated as of May 10, 2002, as
further amended and restated as of July 30, 2004, and as further amended and
restated as of May 31, 2006 (as so amended and restated and as the same may be
further amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), providing for the making of Loans to the Borrower and the
issuance of, and participation in, Letters of Credit for the account of the
Borrower, all as contemplated therein (the Lenders, each Letter of Credit
Issuer, the Administrative Agent, the Lead Agents and the Collateral Agent
herein called the “Lender Creditors”);
WHEREAS, the Borrower and/or one or more of its Subsidiaries has from time to
time entered into, and/or may in the future from time to time enter into, one or
more agreements or arrangements with JPMCB or any of its affiliates (even if
JPMCB ceases to be a Lender under the Credit Agreement for any reason (JPMCB,
any such affiliate and their respective successors and assigns, each, a “Credit
Card Issuer”)) providing for credit card loans made available to certain
employees of the Borrower and/or one or more of its Subsidiaries (each such
agreement or arrangement with a Credit Card Issuer, a “Secured Credit Card
Agreement”);
WHEREAS, the Borrower and/or one or more of its Subsidiaries may from time to
time enter into one or more (i) interest rate protection agreements (including,
without limitation, interest rate swaps, caps, floors, collars and similar
agreements), (ii) foreign exchange contracts, currency swap agreements,
commodity agreements or other similar agreements or arrangements designed to
protect against the fluctuations in currency values and/or (iii) other types of
hedging agreements from time to time (each such agreement or arrangement with a
Hedging Creditor (as hereinafter defined), together with the Existing Interest
Rate Swap Agreement, a “Permitted Hedging Agreement”) with any Lender, any
affiliate thereof or a syndicate of financial institutions organized by a Lender
or an affiliate of a Lender (even if, in either case, any such Lender ceases to
be a Lender under the Credit Agreement for any reason) (any such Lender,

 



--------------------------------------------------------------------------------



 



affiliate or other such financial institution that participates therein[,
together with Calyon (as counterparty to the Existing Interest Rate Swap
Agreement),] and in each case its subsequent successors and assigns,
collectively, the “Hedging Creditors”, and together with the Lender Creditors
and each Credit Card Issuer, the “Creditors”);
WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;
WHEREAS, certain of the Guarantors have heretofore entered into a Subsidiary
Guaranty, dated as of May 18, 1999, as amended and restated as of November 17,
2000, as further amended and restated as of May 10, 2002, as further amended and
restated as of January 17, 2003, and as further amended and restated as of
May 31, 2006 (as so amended and restated and as further amended, modified and/or
supplemented to, but not including, the date hereof, the “Fourth Amended and
Restated Subsidiary Guaranty”);
WHEREAS, the Guarantors desire to amend and restate the Fourth Amended and
Restated Subsidiary Guaranty in the form of this Guaranty;
WHEREAS, the Credit Agreement and/or the Permitted Hedging Agreements require
that this Guaranty be executed and delivered; and
WHEREAS, each Guarantor will obtain benefits from the incurrence and maintenance
of Loans by the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower under the Credit Agreement and the
entering into and/or maintaining by the Borrower and/or one or more of its
Subsidiaries of the Secured Credit Card Agreements and the Permitted Hedging
Agreements and, accordingly, desires to execute this Guaranty in order to
satisfy the requirements described in the preceding paragraph;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Creditors and hereby covenants and agrees with each Creditor as follows:
1. Each Guarantor, jointly and severally, irrevocably and unconditionally
guarantees: (i) to the Lender Creditors the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of and interest on the Notes issued by, and the Loans made to, the
Borrower under the Credit Agreement and all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit and (y) all other obligations
(including obligations which, but for any automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities owing by the Borrower to
the Lender Creditors (including, without limitation, indemnities, Fees and
interest thereon (including, without limitation, any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the Credit Agreement, whether or not such interest
is an allowed claim in any such proceeding)) now existing or hereafter incurred
under, arising out of or in connection with the Credit Agreement or any other
Credit Document and the due performance and compliance with the terms,
conditions and agreements contained in the Credit Documents by the Borrower (all
such principal, interest, liabilities and obligations being herein collectively
called the “Credit Document Obligations”); (ii) to each Credit Card Issuer the
full

 



--------------------------------------------------------------------------------



 



and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for any
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities owing by each Guaranteed Party to the Credit Card Issuers
(including, without limitation, indemnities, fees and interest thereon
(including, without limitation, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for in the respective Secured Credit Card Agreement, whether or not
such interest is an allowed claim in any such proceeding)) under each Secured
Credit Card Agreement, whether now in existence or hereafter arising, and the
due performance and compliance by each Guaranteed Party with all terms,
conditions and agreements contained therein (all such obligations and
liabilities under this clause (ii) being herein collectively called the “Credit
Card Obligations”) and (iii) to each Hedging Creditor the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for any automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
owing by each Guaranteed Party to the Hedging Creditors (including, without
limitation, indemnities, fees and interest thereon (including, without
limitation, any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
respective Permitted Hedging Agreement, whether or not such interest is an
allowed claim in any such proceeding)) under each Permitted Hedging Agreement,
whether now in existence or hereafter arising, and the due performance and
compliance by each Guaranteed Party with all terms, conditions and agreements
contained therein (all such obligations and liabilities under this clause
(iii) being herein collectively called the “Hedging Obligations”, and together
with the Credit Document Obligations and Credit Card Obligations are herein
collectively called the “Guaranteed Obligations”). As used herein, the term
“Guaranteed Party” shall mean the Borrower and each Subsidiary of the Borrower
party to any Secured Credit Card Agreement or Permitted Hedging Agreement. Each
Guarantor understands, agrees and confirms that the Creditors may enforce this
Guaranty up to the full amount of the Guaranteed Obligations against each
Guarantor without proceeding against any other Guarantor, the Borrower, any
other Guaranteed Party, against any security for the Guaranteed Obligations, or
against any other guarantor under any other guaranty covering all or a portion
of the Guaranteed Obligations. This Guaranty shall constitute a guaranty of
payment and not of collection. All payments by each Guarantor under this
Guaranty shall be made on the same basis as payments by the Borrower under
Sections 4.03 and 4.04 of the Credit Agreement.
2. Additionally, each Guarantor, jointly and severally, unconditionally and
irrevocably, guarantees the payment of any and all Guaranteed Obligations to the
Creditors whether or not due or payable by the Borrower or any other Guaranteed
Party upon the occurrence in respect of the Borrower or any such other
Guaranteed Party of any of the events specified in Section 9.05 of the Credit
Agreement, and unconditionally and irrevocably, jointly and severally, promises
to pay such Guaranteed Obligations to the Creditors, or order, on demand, in
lawful money of the United States of America.
3. The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations whether executed by
such Guarantor, any other Guarantor, any other guarantor or by any other person,
and the liability of each Guarantor hereunder shall not be affected or impaired
by (i) any direction as to application of payment by the Borrower, any other
Guaranteed Party or any other person, (ii) any other continuing or other

 



--------------------------------------------------------------------------------



 



guaranty, undertaking or maximum liability of a guarantor or of any other person
as to the Guaranteed Obligations, (iii) any payment on or in reduction of any
such other guaranty or undertaking, (iv) any dissolution, termination or
increase, decrease or change in personnel by the Borrower or any other
Guaranteed Party, (v) any payment made to any Creditor on the Guaranteed
Obligations which any Creditor repays the Borrower or any other Guaranteed Party
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (vi) any action or inaction by the Creditors as
contemplated in Section 6 hereof or (vii) any invalidity, irregularity or
unenforceability of all or part of the Guaranteed Obligations or of any security
therefor.
4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor of any Guaranteed Party,
the Borrower or any other Guaranteed Party, and a separate action or actions may
be brought and prosecuted against each Guarantor whether or not action is
brought against any other Guarantor, any other guarantor of any Guaranteed
Party, the Borrower or any other Guaranteed Party and whether or not any other
Guarantor, any other guarantor of any Guaranteed Party, the Borrower or any
other Guaranteed Party be joined in any such action or actions. Each Guarantor
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the Borrower or any other Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to the Borrower or such
other Guaranteed Party shall operate to toll the statute of limitations as to
each Guarantor.
5. Each Guarantor hereby waives notice of acceptance of this Guaranty and notice
of any liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, protest, notice of dishonor or nonpayment of any
such liabilities, suit or taking of other action by the Administrative Agent or
any other Creditor against, and any other notice to, any party liable thereon
(including such Guarantor, any other Guarantor, any other guarantor of any
Guaranteed Party or any other Guaranteed Party).
6. Any Creditor may at any time and from time to time without the consent of, or
notice to, any Guarantor, without incurring responsibility to such Guarantor,
without impairing or releasing the obligations of such Guarantor hereunder, upon
or without any terms or conditions and in whole or in part:
     (i) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew or alter, any of the Guaranteed Obligations
(including any increase or decrease in the rate of interest thereon), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, renewed or altered;
     (ii) take and hold security for the payment of the Guaranteed Obligations
and/or sell, exchange, release, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

 



--------------------------------------------------------------------------------



 



     (iii) exercise or refrain from exercising any rights against the Borrower,
any Guarantor, any other guarantor of any Guaranteed Party, any other Guaranteed
Party or others or otherwise act or refrain from acting;
     (iv) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or any
other Guaranteed Party;
     (v) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower or any other Guaranteed Party to the
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;
     (vi) release or substitute any one or more endorsers, guarantors,
Guarantors, the Borrower, any other Guaranteed Party or other obligors;
     (vii) consent to or waive any breach of, or any act, omission or default
under, the Secured Credit Card Agreements, the Permitted Hedging Agreements, the
Credit Documents or any of the instruments or agreements referred to therein, or
otherwise amend, modify or supplement any of the Secured Credit Card Agreements,
the Permitted Hedging Agreements, the Credit Documents or any of such other
instruments or agreements; and/or
     (viii) act or fail to act in any manner referred to in this Guaranty which
may deprive such Guarantor of its right to subrogation against the Borrower or
any other Guaranteed Party to recover full indemnity for any payments made
pursuant to this Guaranty.
7. No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except payment in full of the Guaranteed Obligations.
8. This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Creditor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Creditor would otherwise have. No notice to or demand on any Guarantor
in any case shall entitle such Guarantor to any other further notice or demand
in similar or other circumstances or constitute a waiver of the rights of any
Creditor to any other or further action in any circumstances without notice or
demand. It is not necessary for any Creditor to inquire into the capacity or
powers of the Borrower, any other Guaranteed Party or any of their respective
Subsidiaries or the officers, directors, partners or agents acting or

 



--------------------------------------------------------------------------------



 



purporting to act on its or their behalf, and any indebtedness made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
9. Any indebtedness of the Borrower or any other Guaranteed Party now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
the Borrower or such other Guaranteed Party, as the case may be, to the
Creditors; and such indebtedness of the Borrower or such other Guaranteed Party
to any Guarantor, if the Administrative Agent, after an Event of Default has
occurred, so requests, shall be collected, enforced and received by such
Guarantor as trustee for the Creditors and be paid over to the Creditors on
account of the indebtedness of the Borrower or such other Guaranteed Party to
the Creditors, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty. Prior to the
transfer by any Guarantor of any note or negotiable instrument evidencing any
indebtedness of the Borrower or any other Guaranteed Party to such Guarantor,
such Guarantor shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination. Without limiting the generality of
the foregoing, each Guarantor hereby agrees with the Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.
10. (a) Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of any Guaranteed Party or any other person;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of any Guaranteed
Party or any other person; or (iii) pursue any other remedy in the Creditors’
power whatsoever. Each Guarantor waives any defense based on or arising out of
any defense of the Borrower, any other Guaranteed Party, any other Guarantor,
any other guarantor of any Guaranteed Party or any other person other than
payment in full in cash of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of any Guaranteed Party or any other person, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Guaranteed Party, other
than payment in full in cash of the Guaranteed Obligations. The Creditors may,
at their election, foreclose on any security held by the Administrative Agent,
the Collateral Agent or the other Creditors by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Creditors may have against the Borrower, any other
Guaranteed Party or any other person, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder, except to the
extent the Guaranteed Obligations have been paid in full in cash. Each Guarantor
waives any defense arising out of any such election by the Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of such Guarantor against the Borrower,
any other Guaranteed Party or any other person or any security.
(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new

 



--------------------------------------------------------------------------------



 



or additional indebtedness. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that the Creditors shall have no duty to advise any Guarantor of
information known to them regarding such circumstances or risks.
(c) Until such time as the Guaranteed Obligations have been paid in full in
cash, each Guarantor hereby forbears from exercising all contractual, statutory
or common law rights of reimbursement, contribution or indemnity from the
Borrower, any other Guaranteed Party or any other Guarantor which it may at any
time otherwise have as a result of this Guaranty.
11. If and to the extent that any Guarantor makes any payment to any Creditor or
to any other Person pursuant to or in respect of this Guaranty, any claim which
such Guarantor may have against the Borrower or any other Guaranteed Party by
reason thereof shall be subject and subordinate to the prior payment in full in
cash of the Guaranteed Obligations to each Creditor.
12. Each Guarantor covenants and agrees that on and after the date hereof and
until the termination of the Total Commitment and when no Note or Letter of
Credit remains outstanding and all Credit Document Obligations have been paid in
full (other than those arising from indemnities for which no request has been
made), such Guarantor shall take, or will refrain from taking, as the case may
be, all actions that are necessary to be taken or not taken so that no violation
of any provision, covenant or agreement contained in Section 7 or 8 of the
Credit Agreement, and so that no Event of Default, is caused by the actions of
such Guarantor or any of its Subsidiaries.
13. The Guarantors hereby jointly and severally agree to pay all reasonable and
actual out-of-pocket costs and expenses of each Creditor in connection with the
enforcement of this Guaranty and the protection of such Creditor’s rights
hereunder, and in connection with any amendment, waiver or consent relating
hereto (including, without limitation, the reasonable and actual fees and
disbursements of counsel employed by the Administrative Agent or any of the
other Creditors). Any reference in this Guaranty to “fees of counsel” shall mean
the actual and reasonable fees of counsel incurred at customary and reasonable
rates in the jurisdiction in which such counsel performed its services, not
pursuant to any statutory formula or percentage calculation.
14. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Creditors and their successors and
assigns.
15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated in any manner whatsoever unless in writing duly signed
by the Administrative Agent (with the consent of (x) the Required Lenders or, to
the extent required by Section 12.12 of the Credit Agreement, all of the
Lenders, at all times prior to the time at which all Credit Document Obligations
have been paid in full, or (y) the holders of at least a majority of the
outstanding Credit Card Obligations and Hedging Obligations at all times after
the time at which all Credit Document Obligations have been paid in full) and
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a

 



--------------------------------------------------------------------------------



 



change, waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released); provided, that any change, waiver, modification
or variance affecting the rights and benefits of a single Class (as defined
below) of Creditors (and not all Creditors in a like or similar manner) shall
require the written consent of the Requisite Creditors (as defined below) of
such Class. For the purpose of this Guaranty, the term “Class” shall mean each
class of Creditors, i.e., whether (i) the Lender Creditors as holders of the
Credit Document Obligations, (ii) the Credit Card Issuers as holders of the
Credit Card Obligations or (iii) the Hedging Creditors as holders of the Hedging
Obligations. For the purpose of this Guaranty, the term “Requisite Creditors” of
any Class shall mean each of (i) with respect to the Credit Document
Obligations, the Required Lenders, (ii) with respect to the Credit Card
Obligations, the holders of at least a majority of all Credit Card Obligations
outstanding from time to time and (iii) with respect to the Hedging Obligations,
the holders of at least a majority of all obligations outstanding from time to
time under the Permitted Hedging Agreements.
16. Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Credit Documents, the Secured Credit Card Agreements and the Permitted
Hedging Agreements has been made available to its principal executive officers
and such officers are familiar with the contents thereof.
17. In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default (such term to mean and include any
“Event of Default” as defined in the Credit Agreement and any payment default
under any Secured Credit Card Agreement or Permitted Hedging Agreement and to
include in any event, any payment default on any of the Guaranteed Obligations
continuing after any applicable grace period), each Creditor is hereby
authorized at any time or from time to time, without notice to any Guarantor or
to any other Person, any such notice being expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Creditor to or for the credit or
the account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Creditor under this Guaranty, irrespective
of whether or not such Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Creditor acknowledges and agrees that the
provisions of this Section 17 are subject to the sharing provisions set forth in
Section 12.06(b) of the Credit Agreement.
18. All notices and other communications provided for hereunder shall be in
writing (including telegraphic, telex, facsimile transmission or cable
communication) and mailed, telegraphed, telexed, telecopied, cabled or delivered
(including by way of overnight courier) (i) in the case of any Lender Creditor,
as provided in the Credit Agreement, (ii) in the case of any Guarantor, at its
address set forth opposite its signature below, (iii) in the case of any Credit
Card Issuer, at such address as such Credit Card Issuer shall have specified in
writing to the Guarantors and (iv) in the case of any Hedging Creditor, at such
address as such Hedging Creditor shall have specified in writing to the
Guarantors; or, in any case, at such other address as shall be designated by any
party in a written notice to the other parties hereto. All such notices and
communications shall be deemed to have been duly given or made (i) in the case
of any Creditor, when received and

 



--------------------------------------------------------------------------------



 



(ii) in the case of any Guarantor, when delivered to such Guarantor in any
manner required or permitted hereunder.
19. If claim is ever made upon any Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of said Creditors repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such Creditor or any of its property or (ii) any
settlement or compromise of any such claim effected by such Creditor with any
such claimant (including the Borrower and each other Guaranteed Party), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or the cancellation of any Note, any Secured Credit Card
Agreement or any Permitted Hedging Agreement or other instrument evidencing any
liability of the Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to such Creditor hereunder for the amount so repaid
or recovered to the same extent as if such amount had never originally been
received by any such Creditor.
          20. (a) This Guaranty and the rights and obligations of the Creditors
and of the undersigned hereunder shall be governed by and construed in
accordance with the law of the state of New York.
(b) Any legal action or proceeding with respect to this Guaranty or any other
Credit Document to which any Guarantor is a party may be brought in the courts
of the state of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
Guarantor further irrevocably consents to the service of process out of any of
the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such
Guarantor at its address set forth opposite its signature below, such service to
become effective 30 days after such mailing. Each Guarantor hereby irrevocably
waives any objection to such service of process and further irrevocably waives
and agrees not to plead or claim in any action or proceeding commenced hereunder
or under any other credit document to which such Guarantor is a party that
service of process was in any way invalid or ineffective. Each Guarantor hereby
irrevocably appoints the Borrower as its agent for service of process in respect
of any such action or proceeding. Nothing herein shall affect the right of any
of the Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against any Guarantor in any
other jurisdiction.
(c) Each Guarantor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty or any other
Credit Document brought in the courts referred to in clause (b) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.

 



--------------------------------------------------------------------------------



 



(d) Each Guarantor hereby irrevocably waives all rights to a trial by jury in
any action, proceeding or counterclaim arising out of or relating to this
Guaranty, the other Credit Documents or the transactions contemplated hereby or
thereby.
21. In the event that all of the capital stock or other equity interests of one
or more Guarantors is sold or otherwise disposed of (to a Person other than the
Borrower or a Wholly-Owned Subsidiary thereof) or liquidated in compliance with
the requirements of Section 8.02 of the Credit Agreement (or such sale,
disposition or liquidation has been approved in writing by the Required Lenders
(or all Lenders, if required by Section 12.12 of the Credit Agreement)), such
Guarantor shall be released from this Guaranty and this Guaranty shall, as to
each such Guarantor or Guarantors, terminate, and have no further force or
effect (it being understood and agreed that the sale of one or more Persons that
own, directly or indirectly, all of the capital stock or other equity interests
of any Guarantor shall be deemed to be a sale of such Guarantor for the purposes
of this Section 21).
22. All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense.
23. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.
24. It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Guaranty pursuant to the Credit
Agreement shall automatically become a Guarantor hereunder by executing a
counterpart hereof (or an assumption agreement in form and substance
satisfactory to the Administrative Agent) and delivering the same to the
Administrative Agent.
25. Notwithstanding anything else to the contrary in this Guaranty, the
Creditors agree that this Guaranty may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders (or,
after the date on which all Credit Document Obligations have been paid in full,
the holders of at least a majority of the outstanding Credit Card Obligations
and Hedging Obligations), and that no other Creditor shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent or the holders of at least a majority of the outstanding Credit Card
Obligations and Hedging Obligations, as the case may be, for the benefit of the
Creditors upon the terms of this Guaranty. The Creditors further agree that this
Guaranty may not be enforced against any director, officer, employee, or
stockholder of any Guarantor (except to the extent such stockholder is also a
Guarantor hereunder). It is understood that the agreement in this Section 25 is
among and solely for the benefit of the Lenders and that if the Required Lenders
so agree (without requiring the consent of any Guarantor), this Guaranty may be
directly enforced by any Creditor.
26. Each Guarantor hereby confirms that it is its intention that this Guaranty
not constitute a fraudulent transfer or conveyance for purposes of any
bankruptcy, insolvency or similar law, the

 



--------------------------------------------------------------------------------



 



Uniform Fraudulent Conveyance Act or any similar Federal, state of foreign law.
To effectuate the foregoing intention, each Guarantor hereby irrevocably agrees
that the Guaranteed Obligations shall be limited to the maximum amount as will,
after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws,
result in the Guaranteed Obligations of such Guarantor in respect of such
maximum amount not constituting a fraudulent transfer or conveyance.
27. Each of the Administrative Agent and each Guarantor hereby acknowledges and
agrees that this Guaranty amends and restates (and supersedes in its entirety)
the Fourth Amended and Restated Subsidiary Guaranty.
* * *

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
Address:

     
P.O. Box 2959
  R. J. REYNOLDS TOBACCO COMPANY, as a Guarantor
401 N. Main Street
   
Winston Salem, NC 27102
   
Attn: Guy Blynn
   

                  By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley   
    Title: Senior Vice President & Treasurer     

            RJR ACQUISITION CORP., as a Guarantor
      By:   /s/ McDara P. Folan, III         Name:  McDara P. Folan, III       
Title: Vice President & Assistant Secretary     

            GMB, INC., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley        Title:
Treasurer     

            FHS, INC., as a Guarantor
      By:   /s/ Kathryn A. Premo         Name:  Kathryn A. Premo        Title:
Treasurer     

            R. J. REYNOLDS TOBACCO CO.,       as a Guarantor
    By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley        Title:
Vice President & Treasurer     

Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            R. J. REYNOLDS TOBACCO HOLDINGS, INC., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley        Title:
Senior Vice President & Treasurer     

            SANTA FE NATURAL TOBACCO COMPANY, INC., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley        Title:
Assistant Treasurer     

            LANE LIMITED, as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley        Title:
Assistant Treasurer     

Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            CONWOOD COMPANY, L.P., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley        Title:
Vice President & Treasurer     

Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            CONWOOD SALES CO., L.P., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley        Title:
Vice President & Treasurer     

Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            ROSSWIL LLC, as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley        Title:
Vice President & Treasurer     

Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            CONWOOD HOLDINGS, INC., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:  Daniel A. Fawley        Title:
Vice President & Treasurer     

Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            NA HOLDINGS, INC., as a Guarantor
      By:   /s/ McDara P. Folan, III         Name:  McDara P. Folan, III       
Title: President    

Accepted and Agreed to:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent for the Lenders

         
By
  /s/ Robert T. Sacks
 
Name: Robert T. Sacks    
 
  Title: Managing Director    

Subsidiary Guaranty

 